John D. Delehanty, Esq. Town Attorney, Long Lake
You have asked whether a town annually may require the payment of a fee and the issuance of a permit for the right to operate a snowmobile on a town highway.
The operation of a snowmobile within this State is prohibited unless it has been registered by the New York State Department of Motor Vehicles (Vehicle and Traffic Law, § 2222). Registration is required annually (ibid.). Municipalities specifically are prohibited from requiring the licensing or registration of snowmobiles and may not require the possession of a motor vehicle license as a condition to the operation of a snowmobile (id., § 2226).
Article 25 of the Parks, Recreation and Historic Preservation Law governs the operation of snowmobiles. These provisions permit the operation of snowmobiles on portions of certain highways (id., § 25.05). Additionally, snowmobiles may be operated on portions of certain town highways if authorized by the town (id., § 25.05[7]). Local regulations authorizing operation of such highways may include rules for the safe operation of snowmobiles which are not inconsistent with the provisions of State law (id., § 25.09[1][d]). These regulations may not, however, "require the operator of the snowmobile to possess a motor vehicle license and may not impose a fee for the use of such highways" (ibid.).
We conclude that a town may not annually require the registration and payment of a fee as a condition to the operation of snowmobiles in the town.